   Case: 1:17-cv-04782 Document #: 117 Filed: 10/30/19 Page 1 of 3 PageID #:1176




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 ASSIA BOUNDAOUI,

                Plaintiff,                         Civil Action No. 17-CV-04782

        v.

 FEDERAL BUREAU OF INVESTIGATION                   The Honorable Thomas M. Durkin
 and UNITED STATES DEPARTMENT OF
 JUSTICE,

                Defendants.


             NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                           WITHIN THE SAME FIRM

       Undersigned counsel, Patrick E. Croke of Sidley Austin LLP, submits the following notice

of withdrawal as counsel for Plaintiff Assia Boundaoui, pursuant to Local Rule 83.17, and notice

of substitution of counsel within the same firm. On October 30, 2019, Kevin M. Fee, who is also

an attorney with Sidley Austin LLP, filed a notice of appearance with the Court on behalf of

Plaintiff. See ECF No. 116. Attorney Kevin M. Fee has been substituted as counsel for Plaintiff,

and Attorney Patrick E. Croke is hereby withdrawing as counsel.


Dated: October 30, 2019

                                            Respectfully submitted,

                                            /s/ Patrick E. Croke
                                            Patrick E. Croke (pcroke@sidley.com)
                                            SIDLEY AUSTIN LLP
                                            One South Dearborn
                                            Chicago, IL 60603
                                            Phone: (312) 853-7565
                                            Fax: (312) 853-7036
Case: 1:17-cv-04782 Document #: 117 Filed: 10/30/19 Page 2 of 3 PageID #:1176




                                   Michael D. Mann (mdmann@sidley.com)
                                   (admitted pro hac vice)
                                   Alexa Poletto (apoletto@sidley.com)
                                   (admitted pro hac vice)
                                   Zainab R. Qureshi (zqureshi@sidley.com)
                                   (admitted pro hac vice)
                                   SIDLEY AUSTIN LLP
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Phone: (212) 839-7340
                                   Fax: (212) 839-5599


                                   Attorneys for Plaintiff Assia Boundaoui




                                      2
   Case: 1:17-cv-04782 Document #: 117 Filed: 10/30/19 Page 3 of 3 PageID #:1176




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2019, I caused to be electronically filed the foregoing

document using the CM/ECF system which will send notification of such filing to all counsel of

record.



                                                /s/ Patrick E. Croke
                                                Patrick E. Croke (pcroke@sidley.com)
                                                SIDLEY AUSTIN LLP
                                                One South Dearborn
                                                Chicago, IL 60603
                                                Phone: (312) 853-7565
                                                Fax: (312) 853-7036




                                                   3
